Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 8, 2020 has been entered.  All arguments and the IDS submitted on Apr. 14, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1-7, 12, 32, 33, 37-42, 48-50, 58, 60, 61 and 65 are currently pending.
Claim 41 is amended.

	Claims 1-7, 12, 32, 33, 37-42, 48-50, 58, 60, 61 and 65 have been considered on the merits.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7, 32, 37-42, 48-50, 58, 60, 61 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Drapeau et al. (US 2006/0121568 A1) as evidenced by Mather et al. (US 5,122,469) (ref. of record) in view of Follstad et al. (US 2014/0255993) (filed Jun. 29, 2012) (ref. of record), Pohlscheidt et al. (Biotechnology Progress, 2013) (ref. of record) and Cleveland et al. (US 4,767,704) (ref. of record) and Wu et al. (US 2016/0032343 A1, priority to Mar. 14, 2013).  
With respect to claims 1 and 58, Drapeau teaches a method for the large scale production of proteins in cell culture where the medium as a cumulative amino acid concentration greater than about 70 mM (abstract and 0151).  With respect to claim 1 step (a), Drapeau teaches the method where the mammalian cells which express the protein of interest and comprise a gene that encodes for the protein of interest are grown to any desired density in an initial or intermediate cell culture (N-1 culture vessel) before seeding the next intermediate or final production bioreactor (N culture vessel) (0146, 0159 and 0162).  With respect to claim 1 step (b), Drapeau teaches the seed density of 10 x106 viable cells/ml or higher for the inoculation of the production bioreactor (N culture vessel) (0161).  With respect to claim 1 step (c), Drapeau teaches culturing the cells in the production vessel (N culture vessel) for the production of the desired polypeptide or protein under conditions that allow production of the protein of interest (0176-0177).  
6 viable cells/ml in the initial culture or N-1 culture vessel as recited in claim 1 step (a) or the cell density of at least 30 x106 viable cells/ml as recited in claim 7.  However, Follstad teaches a similar method of culturing mammalian cells for the production of a protein of interest where the seed cells are grown to densities of greater than 90 x 106 cell/ml (0071).  Follstad further teaches that “higher seed cell densities at inoculation can decrease or even eliminate the time needed to reach a desired production density” (0071).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Drapeau to include the step of achieving a cell density of at least 25 x 106 viable cells/ml for the benefit of having a high yield to seed the production culture with to decrease the amount of time to reach a desired production density as taught by Follstad.  It would have been obvious to one of ordinary skill in the art modify the method of Drapeau to include the step of achieving a cell density of at least 25 x 106 viable cells/ml, since similar methods of culturing mammalian cells for the production of a protein of interest were known to culture cells to the claimed viable cell density as taught by Follstad.  In addition, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Drapeau to include the step of achieving a cell density of at least 25 x 106 viable cells/ml, since achieving such viable cell densities were known in methods of culturing mammalian cells for the production of a protein of interest as taught by Follstad.
claim 1, that the range of amino acids added to the culture of step (a) of 75 mM to 1 M or 75 mM to 500 mM as recited in claim 58, or that the range of amino acids added to the culture of step (a) of about 75 mM to 500 mM as recited in claim 60.  Additionally, even though, Drapeau teaches nutrients are added to the seed cultures (0160), Drapeau does not explicitly teach that the level of nutrients added are determined based on the viable cell density as recited in claim 1.  However, Pohlscheidt teaches a method of culturing CHO cells (Chinese Hamster Ovary cells, mammalian cells) for the production of an antibody (protein of interest) where nutrients are added to the inoculum train medium (N-1 culture medium) including amino acids (pg. 223 Col. 1 para. 4 and pg. 224 Col. 1 para. 4).  In addition, Pohlscheidt teaches that the flow rate of the medium was adjusted based on the viable cell density to maintain the culture (nutrients are supplemented at a level determined based on the viable cell density) (pg. 223 Col. 1 para. 4 and pg. 224 Col. 1 para. 4).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Drapeau to include adding the amino acids at a concentration of at least 70 mM for the benefit of maintaining the initial cell culture (N-1 culture) as taught by Pohlscheidt.  It would have been obvious to one of ordinary skill in the art modify the method of Drapeau to include the adding of nutrient to the initial culture (N-1 culture) based on the viable cell density, since similar methods of culturing mammalian cells for the production of a protein of claim 58, the range overlaps significantly with the range taught.  Furthermore, one of ordinary skill in the art would recognize that the cumulative amount of amino acid in the medium in cell culture media is a result effective variable and that the amount of amino acid in cell culture media would be matter of routine optimization as evidenced by Mather.  Mather teaches that the necessary nutrients and growth factors for a particular cell line are readily determined empirically without undue experimentation (Col. 3 lines 62-65).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05.
Although Drapeau teaches the medium for production contains iron, copper and iron (Tables 1 and 2) and the medium for seed culture contains nutrients, Drapeau is claims 3, 14, 18 and 27 or the cumulative amounts of zinc, iron and copper recited in claim 1.  However, Cleveland teaches a protein-free culture medium for the large scale production of antibodies and other cell-produced substances (Col. 1 lines 10-13) containing all twenty of the naturally occurring amino acids (Col. 4 lines 9-12) and a trace element mixture including copper, iron, and zinc (abstract).  Cleveland teaches the preferred ranges are for copper is 3.1 x 10-5 to 3.1 x 10-3 mg/L (0.0005 µM-0.05 µM), for iron is 8.4 x 10-3 to 8.4 x 10-1 mg/L (0.15 µM-15 µM), and for zinc is 9.9 x 10-3 to 9.9 x 10-1 mg/L (0.15 µM-15 µM) (Col. 7 Table).  Cleveland further teaches that the toxicity of the trace elements will vary from cell line to cell line and can be easily determined by simple experimentation if it is not already known (Col. 7 lines 11-13).  In further support, Wu teaches that seed cells (N-1 culture) can be produced by any culture method and the medium formulations for seed cultures are optimized to grow cells and deliver them to the production bioreactor in a state that is most conducive to optimizing their production (0079).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Drapeau to include the trace elements of iron, copper and zinc in the culture medium of the initial cell culture for the benefit optimizing the cell growth as taught by Cleveland and for the benefit of optimizing the growth of the cells prior to placing them in the production bioreactor as taught by Wu.  It would have been obvious to one of ordinary skill in the art modify the method of Drapeau to include the trace elements of iron, copper and zinc in the culture medium of the initial cell culture, since claim 1, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the amounts of zinc, iron and copper in cell culture media are result effective variables and that the amounts of zinc, iron and copper in cell culture media would be matter of routine optimization as evidenced by Wu, Cleveland and Mather.  Mather teaches that the necessary nutrients and growth factors for a particular mammalian cell line are readily determined empirically without undue experimentation and that the culture media for cells typically contain amino acids, and trace elements including iron, copper and zinc (Col. 1 lines 8-15 and Col. 10 lines 28-31).  In addition, Mather teaches that the concentrations of the trace elements may be modified as necessary depending on the requirement of the particular cell line being cultured and may be required for optimal cell growth (Col. 9 lines 16-20).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the 
With respect to claim 2, Drapeau teaches monitoring the cell density of the cultures (periodically determining) including the seed culture (N-1 culture) (0010, 0148, 0162 and 0185).  With respect to claim 4, Drapeau teaches the cells include CHO, HEK-293 cells, VERO cells, NS0 cells, PER.C6 cells, baby hamster kidney cells (BHK), COS cells, and MDCK cells (0144) (missing MDBK and Sp2/0).  With respect to claims 5 and 60, Drapeau teaches washing the cells after the initial culture to any unwanted metabolic waste products (0162).  With respect to claim 6, Drapeau teaches washing the cells after the initial culture to any unwanted metabolic waste products by centrifuging the cells to remove the medium (0162).  
With respect to claim 32, Drapeau teaches an embodiment where the seed culture (N-1 culture vessel) was performed in a perfusion bioreactor (0327).  Drapeau further teaches one of ordinary skill in art will be able to choose suitable bioreactors for the use (0091).  With respect to claim 37, Drapeau teaches the method where the protein is isolated from the culture (0186 and 0188).  With respect to claim 38, Drapeau teaches the production culture (culture of step (c)) is performed in fed-batch mode (0110 and 0148).  With respect to claim 39, Drapeau teaches the production culture (culture of step (c)) is done using a perfusion system (0148).  With respect to claims 40 and 41, Drapeau teaches that protein product of interest is an antibody (0112) or any pharmaceutically or commercially relevant enzyme, receptor, hormone regulatory facto, claim 42, Drapeau teaches a seed density of 10 x106 viable cells/ml or higher (0161).  
Even though Drapeau does not teach the culturing of the cells in the initial culture (N-1 culture or step (a)) for 3 to 8 days as recited in claim 48, Drapeau teaches that one would choose the duration of the initial growth phase depending on the polypeptide or protein production requirements and the needs of the cells (0169).  Drapeau further teaches growing the cells for 0, 1, 3, 3, 4, 5, 6, 7, 8, or more days (0169).  In addition, Drapeau teaches growing during the initial growth phase for a period of time which depends on the needs of the practitioner and the requirements of the cells themselves (0168).  Drapeau teaches that cell would be grown depending on the starting concentration of the cell culture, the temperature at which the cells are grown (0169).  Accordingly based on the teachings of Drapeau, one of ordinary skill in the art would recognize that the days of culture in the N-1 culture vessel is a result effective variable and that the number of days in culture would be matter of routine optimization.  Similarly, with respect to claim 49, Drapeau teaches that one would choose the duration of the initial growth phase depending on the polypeptide or protein production requirements and the needs of the cells (0169).  Drapeau teaches growing the cells for 8-20 or more days in the production bioreactor (N culture) (0169).  Drapeau teaches growing during the initial growth phase for a period of time which depends on the needs of the practitioner and the requirements of the cells themselves (0168).  With respect to claim 50, Drapeau teaches any volume for the production bioreactor (N1- culture vessel) is appropriate and can be between 500-12,000 liters (0091 and 0165).  
With respect to claim 61, Drapeau teaches the method where the lactate levels reaching a high value of 1 g/L (11.1 mM, assuming 1 mg/dl of lactate is 9.009 mmol/L) (the lactate values are maintained below 15 mM).  Furthermore, one of ordinary skill in the art would recognize that the lactate levels in a cell culture is a result effective variable and that the level of lactate produced in a cell culture would be matter of routine optimization as evidenced by Drapeau.  Drapeau teaches that lactate is a waste product produced by the cells which can be detrimental to the growth and viability of the cell culture and that the production can be slowed, and the product can be reduced or eliminated by culture conditions (0102 and 0149-0150).  Accordingly, based on the teachings of Drapeau, one of ordinary skill in the art would be motivated to reduce the amount of lactate in the culture.  
Although Drapeau teaches maintaining the pH of the culture and monitoring it (0160, 0170 and 0183), Drapeau does not explicitly teach maintaining the pH of the initial culture (N-1 culture vessel) between 6.8 to 7.4 as recited in claim 65.  However, one of ordinary skill in the art would recognize that the pH of the culture is a result effective variable and that the pH of the culture would be matter of routine optimization depending on such factors as the cell type and growth rate of the cells.  In support, Drapeau teaches the pH of the culture is typically controlled during the culture period (0091) and that the culture solution is formulated to a pH optimal for cell survival and proliferation (0101).  In further support, Drapeau teaches a number of culture media with pH within the claim range, for instance 20X Medium 4 has a pH of 7.0 (Table 3), 12X 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Drapeau in view of Follstad, Pohlscheidt and Cleveland (as applied to claims 1-7, 32, 37-42, 48-50, 58, 60, 61 and 65 above), and further in view of Wu et al. (Biotechnology and Bioengineering, 1995).
The teachings of Drapeau, Follstad, Pohlscheidt and Cleveland can be found in the previous rejection above.
Drapeau does not teach the cell density being determined in the seed culture (step (a) culture) 1-10 times per second as recited in claim 12.  However, Wu teaches that cell density can be measured continuously for mammalian cell cultures in bioreactors (abstract).  Wu further teaches that on-line control of bioreactors also must involve on-line measurement of cell densities, which is on the most important parameters to measure in mammalian cell bioreactors (pg. 495 para. 1).  Accordingly, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Drapeau measure the cell density of the culture at least 1-10 times per second, since similar methods of culturing mammalian cells were known to measure cell density continuously as taught by Wu.  One of ordinary skill in the art would have been motivated to modify the method of Drapeau to measure the cell 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Drapeau in view of Follstad, Pohlscheidt and Cleveland (as applied to claims 1-7, 32, 37-42, 48-50, 58, 60, 61 and 65 above), and further in view of Crowley et al. (WO 2005/095578 A1) (ref. of record).
The teachings of Drapeau, Follstad, Pohlscheidt and Cleveland can be found in the previous rejection above. 
Although Drapeau teaches an embodiment where the seed culture (N-1 culture vessel) was performed in a perfusion bioreactor (0327), Drapeau is silent with respect to the perfusion rate and does not teach that the perfusion rates that are recited in claim 33.  However, Crowley teaches a method of perfusion culture for the production of proteins from mammalian cells and teaches that by perfusion culturing of mammalian high viable cell densities can be obtained (pg. 1 lines 4-15 and pg. 6 lines 4-9).  Crowley further teaches the perfusion rate is chosen between 0.01 to 0.2 nL/cell/day (pg. 5 lines 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Dec. 8, 2020 have been fully considered but they are not persuasive.
Applicant argues that there is no reason for a person of ordinary skill in the art to utilize the claimed conditions for the N-1 culture rather than the N culture as taught by the art (Remarks pg. 7 para. 2).  Specifically, Applicant argues that Drapeau does not teach using zinc, iron or copper for the N-1 culture and only contemplates using them for the N culture and Cleveland does not teach using zinc, iron or copper for the N-1 culture and only uses them in the N culture (Remarks pg. 7 para. 3 to pg. 8 para. 1).  
Applicant further argues if one would combined the teachings of Drapeau with Cleveland, one would utilize the production N culture condition of Cleveland in the N culture conditions of Drapeau and not the N-1 culture conditions (Remarks pg. 8 para. 2).  However, this argument was not found to be persuasive, and it is maintained that it would be obvious to one of ordinary skill in the art to use a similar culturing medium for the N-1 culture as that used in the N culture, since the cells are essentially the same.
Applicant argues Mather similarly only teaches the culturing conditions of the N culture and not the N-1 culture (Remarks pg. 8 para. 3).  Applicant is reminded that Mather is an evidentiary reference supporting the concentrations of the trace elements, iron, zinc, and copper, taught by Drapeau and Cleveland are result effective variables that would be optimized.  In particular Mather is being relied upon for the teaching that necessary nutrients for particular mammalian cell lines are routinely optimized including the trace elements taught by Drapeau and Cleveland.  Mather is not a reference 
Applicant argues that Follstad and Pohlscheidt fail to teach or suggest the use of zinc/iron/copper at the concentrations in claim 1 and do not remedy the deficiencies of Drapeau and Cleveland (Remarks pg. 8 para. 3).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Drapeau and Cleveland were not found to be persuasive as explained above.
Applicant argues that neither Wu nor Crowley do not remedy the deficiencies of discussed with respect to Drapeau, Cleveland, Mather, Follstad and Pohlscheidt (Remarks pg. 9 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Drapeau, Cleveland, Follstad, Pohlscheidt and Mather were not found to be persuasive as explained above.

Conclusion
	No claims are allowed.






Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632